Citation Nr: 1757208	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right hip condition, to include as secondary to non-service-connected left leg disability.

2.  Entitlement to service connection for a right hip condition, to include as secondary to non-service-connected left leg disability.

3.  Entitlement to service connection for a left leg disability.

4. Entitlement to service connection for a skin condition of the hands.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, among other things, denied the Veteran's application to reopen a claim for service connection for a right hip condition to include as secondary to the non-service-connected left leg disability.

The appeal was remanded by the Board in December 2016.  It has been returned to the Board for further appellate review.

In the December 2016 Board remand, the Board indicated that although the Veteran's original October 2004 claim sought service connection for residuals of a broken left leg, the Board reopened and expanded the claim to include all left leg disabilities, based on the Veteran's statements, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As noted in the December 2016 Board remand, the Veteran was scheduled to appear before a member of the Board at a videoconference hearing in June 2016.  The evidentiary record contains letters sent to the Veteran's address of record in April 2016 and May 2016, noting the date, place, and time of the hearing.  The Veteran did not report for the June 2016 videoconference hearing.  Therefore, the Veteran's hearing request was deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).

During the pendency of the appeal and prior to recertification of the appeal, service connection was granted for bilateral tinnitus, bilateral hearing loss, and flash burns to the eyes in an unappealed June 2017 rating decision.  As this represents a full grant of the benefits sought on appeal, these issues will not be considered herein. 

The issue of whether to reopen the claim of entitlement to service connection for a right hip condition is addressed in the decision below.  The issues of entitlement to service connection for a left leg disability, right hip condition, and a skin condition of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO denied entitlement to service connection for right hip condition.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the February 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right hip condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2005 decision that denied the claim for entitlement to service connection for a right hip condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the February 2005 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a right hip condition have therefore been met.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim for service connection for a right hip condition, secondary to non-service-connected residuals of broken left leg was previously denied in a February 2005 rating decision on the basis that that the Veteran was not service-connected for a left leg condition.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Subsequently, the Veteran petitioned to reopen his claim for service connection for left hip condition in September 2007.  In April 2008, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a right hip condition on the basis that new and material evidence was not submitted. 

The evidence received since the February 2005 rating decision includes statements from the Veteran indicating that the Veteran suffered a left ankle injury during service, which caused right hip pain during and since service.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right hip condition, reopening of the claim is warranted.


ORDER

The application to reopen the claim for entitlement to service connection for a right hip condition, to include as secondary to his non-service-connected left leg disability, is granted.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, specific treatment for right hip pain was noted in a February 1968 service treatment record and there is competent lay evidence of manifestations of symptoms of right hip symptoms during and since service.  The Veteran indicates that he began experiencing right hip pain during service when he injured his left ankle.  As there is competent lay evidence of manifestations of symptoms of a right hip condition during and since service, the Board finds that the Veteran must be afforded a VA examination to determine whether he has a current right hip disability and whether it is related to service, to include as due to an in-service left ankle injury.  See McLendon, 20 Vet. App. at 83.

Regarding the Veteran's claim for service connection for a left leg disability, the March 2017 examiner indicated the Veteran's records documented no knee issue.   He noted that in 2015 he was seen for knee pain and x-rays revealed mild degenerative changes in his left knee and he was seen for an ankle issue during service.  He received a short leg cast, which was almost completely broken off in one day.  His left ankle was wrapped after that.  In a July 1968 service treatment record, he reported no pain and was sent back to active duty.  The records are silent for evidence of him being seen again for his ankle.  He was seen for an ankle strain on the left side in 1968.  The examiner explained strains are self-healing issues that occasionally tend to re-occur.  Once healed, they do not cause residual pain.  As there are no records of continued ankle issues, he opined it is less likely than not that the Veteran's current left ankle issue is caused by or related to his ankle issues in 1968.  With regard to the left knee disorder, he noted the Veteran's records do not reflect any knee issues prior to 2015.  He noted in 2015 he was seen and an x-ray revealed mild degenerative disease and that all other reports, including histories and physicals are silent for a knee issue.  He noted in 1968 he was treated with a short leg cast, which indicates an issue in the ankle and not the knee.  He opined he does have mild arthritis in his left knee, but it is unlikely that it is related to his service career.

With regard to the Veteran's claim for a skin condition, a March 2017 examiner indicated there is no record of the Veteran having any rash on his hands during service or even shortly thereafter and the first record of any dermatological condition is in January 2010 when he complained of dry hands and requested a dermatology exam.  He noted he was treated in April 2010 and a biopsy of his finger nail revealed a fungus and candida albicans.  The Veteran stated that he was treated with a lotion for his hands in service, but the examiner noted there is no evidence of this treatment.  In the history of his dermatology exam, he stated that he had an issue on his palms and fingers for forty years.  The examiner opined it is likely that the Veteran does have a fungal growth on his left thumb and fore finger nails.  Fungal infections can last for very long times, yet there is no proof of when this issue originated.  

In an addendum opinion provided by a differed physician in July 2017, the physician explained, it is less likely as not that the Veteran's current skin condition of the hands was either incurred in, or is otherwise related to, the Veteran's active service, as the STRs are silent for any skin-related complaints or medical encounters.  The Veteran contends that his current skin condition was contracted while he was stationed in Cuba; however, that information is not substantiated in the objective medical record.  The exact current skin conditions are in question as the Veteran has not had a dermatologist's evaluation for over 17 years and it is possible that the previous diagnoses of dyshidrotic eczema and pustular PSO persist, in conjunction with coexisting fungal infections.  However, there is insufficient medical evidence to indicate that any of these conditions are service related. 

The Board finds that the VA examinations are inadequate.  The examiners relied heavily on the lack of contemporaneous medical evidence of a diagnosis of or treatment for left knee, left ankle, or skin rash on his hands in service, which is not by itself a basis to conclude that there is a lack of nexus between these disabilities and service, and thus, failed to address the Veteran's contentions as to continuity of symptoms since service, to include his contentions of self-treatment, as requested by the Board.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

As the claims are being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the remaining issues are REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of any right hip disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should clearly identify all right hip disabilities found and then should determine:

(a) Whether it is as least as likely as not (50 percent probability or more) that the right hip disability had its onset during service or was otherwise causally or etiologically related to service.  In answering this question, the physician should also address the in-service complaints of right hip pain in February 1968 and the Veteran's contention as to continuity of his right hip symptoms during and since service, as a result of pulling ligaments in his left ankle during service; 

(b) The physician should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability either was either (a) caused or (b) aggravated by a left leg disability.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  Request an opinion from an appropriate VA physician as to the etiology of the Veteran's left leg disability, to include degenerative disease of the left knee.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

Based on review of the record, the physician should clearly identify all left leg disabilities found, to include degenerative disease of the left knee, and then should determine whether it is as least as likely as not (50 percent probability or more) that the disability had its onset during service or was otherwise causally or etiologically related to service, to include the in-service treatment for the left ankle.  In answering this question, the physician should address the Veteran's contention as to continuity of his left leg symptoms during and since service.

The examiner should specifically address the Veteran's treatment for left leg complaints during service in January, June, and July 1968, to include being placed on light duty and fitted with a short leg cast.

The examiner should also specifically address the Veteran's contentions that he has experienced left leg symptoms, to include pain, since his active duty service, but that he self-treated his symptoms.

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment for a particular leg disorder, to include the knee, in the Veteran's service and post-service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  Request an opinion from an appropriate VA physician as to the etiology of the Veteran's skin disability of the bilateral hands.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

Based on review of the record, the physician should clearly identify all skin conditions of the hands found and then should determine whether it is as least as likely as not (50 percent probability or more) that the disability had its onset during service or was otherwise causally or etiologically related to service.  In answering this question, the physician should address the Veteran's contention as to continuity of his skin symptoms on his hands during and since service.

The physician should specifically address the Veteran's contention that his current skin condition is related to a fungus he got during his verified service in Cuba. 

The examiner should also specifically address the Veteran's service in the Antarctic.

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment for a particular skin condition in the Veteran's service and post-service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

5.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


